Order filed September 29, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-10-01044-CR
                                     ____________

                              DARRELL JONES, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 178th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1279614


                                        ORDER

       This court has determined, pursuant to TEX. R. APP. P. 34.5(f), that it must inspect
the original of State’s Exhibit 124, CD statement of defendant, and State’s Exhibit 124-A,
CD statement of defendant (redacted).

       The clerk of the 178th District Court is directed to deliver to the clerk of this court
the original of State’s Exhibit 124, CD statement of defendant, and State’s Exhibit 124-A,
CD statement of defendant (redacted), on or before October 6, 2011. The clerk of this
court is directed to receive, maintain, and keep safe these original exhibits; to deliver them
to the justices of this court for their inspection; and, upon completion of inspection, to
return the original of State’s Exhibit 124, CD statement of defendant, and State’s Exhibit
124-A, CD statement of defendant (redacted), to the clerk of the 178th District Court.




                                                PER CURIAM




                                            2